DETAILED ACTION

Terminal Disclaimer
It is noted that applicant filed a Terminal Disclaimer on May 25, 2021; upon review and consideration, the TD has been approved by the Office.  As such, the previous Double Patenting rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 12 & 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In Claim 1, line 15, the claim now stipulates “a plurality of projections coupled to the rear wall and the front face to support shoes, each projection configured for attachment to either the rear wall or the front face”.  A review of the specification and drawings does not provide front end wall and the rear end wall.  The rear wall is deemed to correspond to feature (507) which extends perpendicular to both the front end wall and the rear end wall.  As such, the disclosure as originally filed does not support the basis that projections are secured to the rear wall as mapped.  Consequently, the remaining claims are rejected since they are dependent upon rejected claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, 12 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, line 15, the phrase “a plurality of projections coupled to the rear wall and the front face to support shoes, each projection configured for attachment to either the rear wall or the front face” is deemed misdescriptive of the elected embodiment, with regards to the disclosure as originally filed.  Applicant provides a basis for “end walls” (501), which are interpreted as the front end wall and the rear end wall, supporting projections (505); but the disclosure is silent as to the rear wall (507) supporting projections.  As such, the metes and bounds of patent protection being sought is unascertainable.  Additionally, in Claim 1, lines 15, 17 & 22, and in Claim 3, line 1, the phrase “the front 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Verfaillie et al., [US 2007/0278914], Coit [US 429,421], Morris et al., [US 4,512,241] and Maroney et al., [US 6,336,691].  Verfaillie teaches of a locker (100), comprising: a main storage area defined by a pair of upstanding side walls (left and right sides – see figures) and a back wall (back wall – clearly shown in fig. 5); a shoe storage area (middle area – fig. 1 for instance) defined by one or more interior side walls (walls of (107)); a sliding shoe storage unit (slidable cabinet) disposed within the shoe storage area, the shoe storage unit comprising: a top drawer slide member (upper 510); a bottom drawer slide member (lower 510); a rear wall (606 or 611); a front end wall / face (front 602 with 537 – in as much as applicant depicts a front end wall / face that extends between the top and bottom drawer slide members) extending between the top member and the bottom member; a rear end wall (rear 602); the rear wall extending fully between the front end wall and the rear end wall (note fig. 6); and a projection (547) coupled to the rear end wall and the front end wall capable of supporting shoes, each projection configured for attachment (via tab attached to the wall) to either the rear end wall or the front end wall / face; wherein the sliding shoe storage unit is carried by at least one of the top or bottom drawer slide members, such that the sliding shoe storage unit may slide between a retracted position (fig. 1) in which the sliding shoe storage unit is enclosed within the shoe storage area, and an open position (fig. 5) in which the sliding shoe storage unit is extended forward of the shoe storage area.  Verfaillie teaches applicant’s basic inventive claimed locker as outlined {mapped} above, but does not show 1) plural projections as prescribed by applicant, does not show 2) a plenum connected to an HVAC system associated with the locker, and does not show 3) the rear wall having a pattern of air flow perforations.  As to the use of multiple projections, Coit is cited as an evidence reference for the known use of attaching a rack having multiple projections (B) onto a wall of a structure [the rack with plural projections being viewed as one example of a substitute projection(s) that can be mounted upon any vertical surface and used to support / retain an article].  Each projection having an attachment tab (A) configured for attachment to a member, and a planar elongated portion (fig. 1) with a length and a width sufficiently configured for supporting a shoe on a top surface of the elongated portion (depends upon the size of the shoe {baby shoe perhaps}, type of shoe {flip flop, sandal, bike shoe etc.}, and orientation of the shoe {the shoe could be mounted sideways transverse to the planar portion} for instance), wherein the planar portion being inclined relative to the tab (shown).  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify or substitute out the projection of Verfaillie so as to utilize a different projection where multiple projections are employed in view of Coit’s teaching because this arrangement would enhance the versatility of Verfaillie’s device by allowing more objects to be stored along the rear wall member and front face thereby increasing the usable storage capacity within the shoe storage unit.  As to the incorporation of a plenum connected to an HVAC system, Morris is cited as an evidence reference for the known use of including a ventilation system (col. 1) with regards to an enclosed space; the ventilation system including a plenum (18 / 46 / 51 for instance) connected to an HVAC system (such as an existing building HVAC system).  The ventilation system enabling the circulation of air within an enclosure.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Verfaillie so as to utilize a ventilation system in view of Morris’s teaching because this arrangement would enhance the versatility of Verfaillie’s device by providing air from an outside source into the enclosure in order to promote proper air flow / circulation within the enclosure as dictated by the needs and/or preferences of the end user.  As to the incorporation of perforations within a wall, Maroney is cited as an evidence reference for the known use of a sliding storage unit (18) having walls with apertures (28) to allow air flow between two different storage areas (the area within the storage unit and the area within the storage cabinet (10) for example).  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Verfaillie so as to incorporate apertures within the rear wall {or any wall for that matter} in view of Maroney’s teaching because this arrangement would enhance the versatility of Verfaillie’s device by allowing increased / improved airflow circulation within the storage area of the storage unit (drawer) as dictated by the needs and/or preferences of the end user.  Regarding Claim 3, as modified, the front end wall / face encloses the shoe storage unit within the shoe storage area when the shoe storage unit is in the retracted position (note fig. 1).  Regarding Claim 4, as modified, the plenum can be situated adjacent the back wall and in fluid communication with the main storage area (note the different variations of plenum placement within Morris).  Regarding Claim 5, as modified, the locker would further comprises duct work (24 / 43 / 49 / 77) for instance, as taught by Morris) for connecting the plenum to the HVAC system.  Regarding Claim 6, as modified, the HVAC system could be dedicated to multiple lockers (via expanded duct work as is convention in the art).  Regarding Claim 7, as modified, the HVAC system is an HVAC system (existing building system) for a structure in which the locker is located.  Regarding Claim 8, as modified, the locker further comprises duct work (49 / 77 for instance) for exhausting air from the locker to a remote location.  Regarding Claim 9, as modified, the locker further comprises at least one grille (notice the plurality of vents or grilles within the structure of Morris) capable of being formed in the back wall through which air may be circulated.   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Verfaillie et al., Coit, Morris et al., Maroney et al., and further in view of Fales [US 1,281,923].  The combined prior art teach applicant’s inventive claimed locker as set forth above, but the prior art does not show a removable tray disposed within the sliding unit.  However, Fales is cited as an evidence reference for the known incorporation of a removable tray (13) within a sliding unit of a locker in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a removable tray in view of Fales’s teaching because this arrangement would enhance the usefulness of the prior art’s device by providing a means by which the tray and all its associated contents can be removed from the sliding unit with ease, wherein the tray could also serve as a catch basin for any items or contents that have fallen from supporting means above the tray.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Verfaillie et al., Coit, Morris et al., Maroney et al., and further in view of Chambers [US 8,733,865].  The combined prior art teach applicant’s inventive claimed locker as set forth above, but the prior art does not state that the slides are self / soft closing slides.  However, Chambers is cited as an evidence reference for the known incorporation of self / soft closing drawer slides (22, 62) used with a vertical sliding storage unit in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the commercially available drawer slides as taught by Chambers because this arrangement would enhance the closing operation of the storage unit due to the slow and controlled rate of retraction of the storage unit within the locker thereby limiting damage or jostling of articles housed within the storage unit while retracting.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments to not apply to the mapped features within the references, as set forth within the current rejection.  It is noted that the examiner has mapped the prior art features to applicant’s features as best understood in view of the ambiguous claimed subject matter.  The position is taken that a prima facie case of obviousness has been established since applicants claimed invention only unites old elements with no change in their respective functions.  Common sense directs one to look with care at a patent application that claims as innovation the combination of known devices according to their established functions, as such, the examiner has identified reasons that would have prompted a person of ordinary skill in the art to combine the elements in the same way as the claimed new invention does.  Consequently, the rejections are deemed adequate to support the legal conclusion of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
June 18, 2021

/James O Hansen/Primary Examiner, Art Unit 3637